10

1]

12

14

15

16

17

18

19

20

21

22

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
DONALD RICHARD CHILDS, II, Case No.: 2:18-cv-01869-APG-DJA
Plaintiff Order Denying Objections to Magistrate
Judge’s Order and Report and
V. Recommendation
CAESARS ENTERTAINMENT [ECF Nos. 29, 59]
OPERATING COMPANY, INC., et al.,
Defendants

 

 

 

 

On January 16, 2019, plaintiff Donald Richard Childs, II filed a motion for leave to file a
second amended complaint. ECF No. 29. On March 4, 2019, Childs filed a second motion to
compel. ECF No. 42. On March 27, 2019, the defendants filed a motion to strike. ECF No. 46.
And on April 1, 2019, Childs filed a motion for leave to supplement his second motion to compel.
ECF No. 48.

On July 25, 2019, Magistrate Judge Hoffman entered an Order and Report and
Recommendation. ECF No. 59. Judge Hoffman denied Childs’s second motion to compel, denied
the defendants’ motion to strike, and denied Childs’s motion for leave to supplement. Jd. at 6.
Judge Hoffman also recommended that I deny Childs’s motion for leave to file a second amended
complaint. Jd.

Childs filed an objection to Judge Hoffman’s Order and Report and Recommendation. ECF
No. 61. He also filed a request that I take judicial notice of the defendants’ responses to his request
for admissions. ECF No. 6. Ihave conducted a de novo review of the issues set forth in Magistrate
Judge Hoffman’s Report and Recommendation, as required by the Local Rules. Childs’s objection

fails to offer any valid reason to undermine Judge Hoffman’s decisions. Judge Hoffman’s Order

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

and Report and Recommendation sets forth the proper legal analysis and factual basis for the
decisions. And his rulings on the discovery issues are not clearly erroneous or contrary to law. I
therefore deny Childs’s objection and adopt Judge Hoffman’s recommendation as my own.

Childs’s request for judicial notice is denied because the contents of the discovery
responses are not appropriate subjects for judicial notice under Federal Rule of Evidence 201 and
Childs identifies no purpose for taking notice of those responses.

IT IS HEREBY ORDERED that Magistrate Judge Hoffman’s Order and Report and
Recommendation (ECF No. 59) is accepted and approved in its entirety. Plaintiff Childs’s motion
for leave to amend (ECF No. 29) is denied.

DATED this 16th day of September, 2019.

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
